DETAILED ACTION
	The amendment filed 12/20/2021 has been entered. Claims 11, 15-18, and 21-24 have been amended and claim 20 has been cancelled. Claims remain pending in the application and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s remarks filed 12/20/2021 has been fully considered but are not persuasive and some are moot.
Regarding applicant’s remarks directed toward the rejection under 35 USC §101, applicant asserts the “judicial exception is incorporated into a practical application” in the amendments made to claims 11 and 23 and that “claims 11 and 23 recite significantly more” than the judicial exception. However, the amendments fail to incorporate the judicial exception and fail to recite significantly more. No positive action to control the vehicle or the like has been recited. Thus, the rejection under 35 USC §101 is maintained as outlined below.
Regarding the rejections under 35 USC §103, applicant asserts “Kim does not teach or suggest to calculate the time required for a particular driver to pull out of the calculated required space.” However, Kim discloses “the threshold time may be a time during which the parked driver’s vehicle 210 is pulled out” in [0044].

Response to Amendment
Regarding the objections to the claims, applicant has amended the claims to overcome the previously set forth objections. The previously set forth objections to the claims have been withdrawn. However, the amendments have raised new objections as outlined below.
Regarding the rejections under 35 USC § 101, applicant has amended the claims but the amendments do not overcome the rejections under 35 USC § 101. The rejections under USC § 101 are therefore maintained as outlined below.
Regarding the rejections under 35 USC §103, claims have been amended and has necessitated a new grounds of rejection as outlined below.
Claim Objections
Claims 11 and 18 are objected to because of the following informalities: “a sensing data” should read “sensing data” for grammatical purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-17 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more.
101 Analysis – Step 1

101 Analysis – Step 2A, Prong 1
	Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite a judicial exception. 
	Independent claim 11 includes limitations that recite an abstract idea (bolded below). Claim 11 recites:
 A drive assistance device, comprising: 
a memory to store a program; and 
a processor which, by executing the program is configured to:
estimate a required space which is a space required for a subject vehicle to complete a starting at a time of starting the subject vehicle; 
based on positional information of the subject vehicle and a past required time for a driver to complete the starting of the vehicle,
calculate an estimated required time which is an estimate value of a time required for the driver of the subject vehicle to complete the starting at the time of starting the subject vehicle; 
detecting an obstacle around the subject vehicle based on a sensing data provided by a sensor; 
calculate an estimated collision time which is an estimate value of a time until the obstacle reaches the required space; 
calculate a start margin indicating a temporal margin for the subject vehicle to complete the starting until the obstacle reaches the required space based on the estimated required time and the estimated collision time; and 
provide a notification to the driver of the subject vehicle of the start margin,
wherein the processor is further configured to:
based on the subject vehicle not reaching a completion of the starting of the subject vehicle, recalculate the estimated required time, recalculate the estimated collision time, and recalculate the start margin based on the recalculated estimated required time and the recalculated estimated collision time, and
based on a value of the start margin being changed, provide an updated notification to the driver based on the recalculated start margin.
	The examiner submits that the bolded limitations above constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitations in the human mind. For example, the process bolded above could be completed as an observation of a vehicle’s surroundings made by the driver to determine whether the vehicle is able to pull out of a parking space safely. The driver determines how far out the vehicle must be pulled out and determines whether pulling out of the space is feasible with relation to other vehicles or pedestrians passing by. The process may be repeated if the driver was not able to successfully pull out of the parking space. In the presence of another vehicle or pedestrian, the driver would make an observation and determine whether there is enough space to pull out or whether the driver must wait for the other vehicle or pedestrian to pass by. 
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As 
In the instant application, the additional limitations beyond the above-noted abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A device for acquiring a map, applicable to a server, comprising:
A drive assistance device, comprising: 
a memory to store a program; and 
a processor which, by executing the program is configured to:
estimate a required space which is a space required for a subject vehicle to complete a starting at a time of starting the subject vehicle; 
based on positional information of the subject vehicle and a past required time for a driver to complete the starting of the vehicle,
calculate an estimated required time which is an estimate value of a time required for the driver of the subject vehicle to complete the starting at the time of starting the subject vehicle; 
detecting an obstacle around the subject vehicle based on a sensing data provided by a sensor; 
calculate an estimated collision time which is an estimate value of a time until the obstacle reaches the required space; 
calculate a start margin indicating a temporal margin for the subject vehicle to complete the starting until the obstacle reaches the required space based on the estimated required time and the estimated collision time; and 
provide a notification to the driver of the subject vehicle of the start margin,
wherein the processor is further configured to:
based on the subject vehicle not reaching a completion of the starting of the subject vehicle, recalculate the estimated required time, recalculate the estimated collision time, and recalculate the start margin based on the recalculated estimated required time and the recalculated estimated collision time, and
based on a value of the start margin being changed, provide an updated notification to the driver based on the recalculated start margin.
The recitation of “a processor,” “a memory,” “program,” and “sensor” are provided at a high level of generality. Therefore, the additional elements recited fail to provide a specific technology that is integral to the claim. The limitations of “notifying a driver of the subject vehicle” is considered post-solution activity because the limitation fails to positively recite an action that causes the vehicle to be controlled. Furthermore, the limitations to use “positional data” and “a past required time” are applied as mere data gathering which the courts have ruled as insignificant extra-solution activity (see MPEP 2106.05(g)). Thus, the additional limitations fail to integrate the abstract idea into a practical application.
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guidance, it must finally considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea). 

	Independent claim 23 is parallel in scope to claim 11 and ineligible for similar reasons.
Regarding Claim 12:
Claim 12 sets forth:
	the processor displays an image indicating the start margin in a display device
Claim 12 inherits the abstract idea set forth in claim 11 due to dependency. In addition, the limitation “display device” is recited at a high level of generality and amounts to merely applying the abstract idea into a technological environment. Additionally, the limitation “displays an image” constitutes extra solution activity as it adds to merely applying the abstract idea into a technological environment and is well known in the art. No other structure or action has been recited to amount to significantly more than the abstract idea and thus fails to integrate the judicial exception into a practical application. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 11.d
Regarding Claim 13:
Claim 13 sets forth:
	the processor makes an audio output device output an audio indicating the start margin
Claim 13 inherits the abstract idea set forth in claim 11 due to dependency. In addition, the limitation “audio output device” is recited at a high level of generality and amounts to merely applying the abstract idea into a technological environment. Additionally, the limitation “output an audio” 
Regarding Claim 14:
Claim 14 sets forth:
	the processor detects the obstacle using a camera, a milliwave radar, or a sonar mounted on the subject vehicle.
Claim 14 inherits the abstract idea set forth in claim 11 due to dependency. The limitation “a camera, a milliwave radar, or a sonar” is considered extra solution activity as these elements are a means to merely apply the abstract idea into a technological environment. No action has been recited to integrate the judicial exception to a practical application for the vehicle. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 11.dd
Regarding Claim 15:
Claim 15 sets forth:
the processor measures an actual required time which is a time required for the subject vehicle to actually start and controls a storage to store the required time which has been previously measured, and the processor calculates the estimated required time based on the past required time which is the actual required time which has been previously measured.
The limitations bolded above merely embellish the abstract idea of claim 11. As stated above, a driver would be able to estimate how much time is required to back out of a parking space safely and would know generally how long it has taken them to perform such an action in past occurrences. Additionally, 
Regarding Claim 16:
Claim 16 sets forth:
the processor specifies a current driver of the subject vehicle and controls the storage to store the required time which has been previously measured for each driver, and the processor calculates the estimated required time based on the required time which has been previously measured on the current driver.
The limitations bolded above merely embellish the abstract idea of claim 11. A driver would know their own estimated time to safely back out of a parking space based on prior experience. Additionally, the limitation “store the required time” is considered extra solution activity as it is a means of generally recording data which is well known and routine in the art. Thus, the underlined additional limitation merely amounts to the general application of the abstract idea to a technological environment and extra solution activity. Claim 16 also fails to integrate the judicial exception into a practical application. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 11.
Regarding Claim 17:
Claim 17 sets forth:
the processor specifies a position where the subject vehicle starts and controls the storage to store the required time which has been previously measured for each position, and the calculates the estimated required time based on the required time which has been previously measured in a position where the subject vehicle is currently to start.
The limitations bolded above merely embellish the abstract idea of claim 11. A driver is able to observe the starting position and estimate the time it would take to back out of a parking space based on prior experience. Additionally, the limitation “store the required time” is considered extra solution activity as it is a means of generally recording data which is well known and routine in the art. Thus, the underlined additional limitation merely amounts to the general application of the abstract idea to a technological environment and extra solution activity. Claim 17 also fails to integrate the judicial exception into a practical application. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

**Examiner notes the use of “starting the subject vehicle” and “complete a starting” linguistically is confusing and broad. However, in a good faith effort to continue prosecution, the limitation “starting the subject vehicle” is interpreted as a start of a desired maneuver and “complete a starting” is the end of the desired maneuver in this Office Action.

Claims 11-20 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 2017/0282915 A1; hereinafter Kim) in view of Obayashi et al. (U.S. Patent Application Publication No. 2016/0339911 A1; hereinafter Obayashi) and further in view of Martyniv et al. (U.S. Patent Application Publication No. 2017/0138751 A1; hereinafter Martyniv).
Regarding claim 11, Kim discloses: 
Based on positional information of the subject vehicle, calculate an estimated required time which is an estimate value of a time required for the driver of the subject vehicle to complete the starting at the time of starting the subject vehicle (threshold time can be a time for the driver to pull out the parked vehicle 210, see at least [0044]; a time to collision, which is compared to the threshold, is calculated based on the distance from other vehicles, see at least [0041] and [0044]); *Examiner sets forth determining distance from other vehicle is the driver vehicle’s position relative to other vehicles.
detect an obstacle around the subject vehicle based on a sensing data provided by a sensor (ultrasonic and radar sensors to detect other vehicles, see at least [0025]); 
calculating an estimated collision time which is an estimate value of a time until when the obstacle reaches the required space (controller may inform driver that there is a risk of collision with another vehicle 250, see at least [0045]); 
calculate a start margin indicating a temporal margin for the subject vehicle to complete the starting until the obstacle reaches the required space based on the (controller 130 determines whether the calculated time of collision is within a threshold which is how long it takes for a driver to pull out of the parking spot, see at least [0048]); and 
provide a notification to the driver of the subject vehicle of the start margin (controller 130 operates the warning display device 140 when the time to collision is within the threshold, see at least [0048]).
Kim does not explicitly disclose:
processor 
memory 
past required time
estimate a required space which is a space required for a subject vehicle to complete a starting at a time of starting the subject vehicle 
wherein the processor is further configured to: based on the subject vehicle not reaching a completion of the starting of the subject vehicle, recalculate the estimated required time, recalculate the estimated collision time, and recalculate the start margin based on the recalculated estimated required time and the recalculated estimated collision time, and
based on a value of the start margin being changed, provide an updated notification to the driver based on the recalculated start margin
However, Obayashi teaches:
A drive assistance device, comprising: a memory (Random Access Memory 202 and Read-Only Memory 204, see at least [0036]-[0037]) to store a program; and 
a processor (central processing unit 201, see at least [0036])which, by executing the program is configured to: 
estimate a required space which is a space required for a subject vehicle to complete a starting at a time of starting the subject vehicle (parking-lot-leaving support unit 122 calculates a distance to the obstacle to determine a parking lot leaving path, see at least [0029] and [0049]) *Examiner sets forth that the path constitutes an area required to leave the parking space
based on the subject vehicle not reaching a completion of the starting of the subject vehicle, recalculate and provide an updated notification to the driver based on the recalculated start margin (the system determines whether the process for activation control should be terminated or should repeat, see at least Fig. 5, [0071], and [0080]-[0081]) *Examiner sets forth the process is terminated if the control is repeated when the process was not successfully completed due to an obstacle
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance disclosed by Kim by adding the determined path, CPU, and RAM, and control logic loop taught by Obayashi. One of ordinary skill in the art would have been motivated to make this modification in order to “reduce a sense of discomfort to an occupant” by “executing the support depending on a circumstance around the vehicle” and to allow the computer to execute the programs stored in the memory (see [0007] and [0037]). Additionally, the use of a processor to execute programs stored in a memory is well known in the art. Further, one would have been motivated to repeat a process when a control 
Additionally, Martyniv teaches:
a past required time (a maneuver time is associated with each of a plurality of maneuvers which have been previously executed by a driver, see at least [0057]).
Though Kim does not explicitly disclose measuring and storing the time it takes to carry out the maneuver, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the duration of a vehicle being pulled out disclosed by Kim and the determined path taught by Obayashi by adding the use of prior maneuver time data taught by Martyniv. One of ordinary skill in the art would have been motivated to make this modification in order “to calculate a personalized time” for a maneuver (see [0004]).
Regarding claim 12, the combination of Kim, Obayashi, and Martyniv teaches the elements above and Kim further discloses:
the processor displays an image indicating the start margin in a display device (controller 130 operates the warning display device 140 when the time to collision is within the threshold, see at least [0048]).
Regarding claim 13, the combination of Kim, Obayashi, and Martyniv teaches the elements above and Kim further discloses:
the processor makes an audio output device output an audio indicating the start margin (alarm output device 150 provides auditory notification when time to collision is under a second threshold, see at least [0047]-[0049])
Regarding claim 14, the combination of Kim, Obayashi, and Martyniv teaches the elements above and Kim further discloses:
the processor detects the obstacle using a camera, a milliwave radar, or a sonar mounted on the subject vehicle (radar sensors 111 and ultrasonic sensors 113 are used to detect other vehicles, see at least [0025]).
Regarding claim 15, the combination of Kim and Obayashi teaches the elements above and Kim further discloses:
the processor calculates the estimated required time based on the required time which has been previously measured (A preset threshold time may be a time during which the parked driver’s vehicle 210 is pulled out, see at least [0044])
The combination of Kim and Obayashi does not teach:
the processor measures a required time which is a time required for the subject vehicle to actually start and makes a storage store the required time which has been previously measured
However, Martyniv teaches:
the processor measures a required time which is a time required for the subject vehicle to actually start and makes a storage store the required time which has been previously measured (a maneuver time is associated with each of a plurality of maneuvers which have been previously executed by a driver, see at least [0057]).
Though Kim does not explicitly disclose measuring and storing the time it takes to carry out the maneuver, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the duration of a vehicle being pulled out 
Regarding claim 16, the combination of Kim and Obayashi teaches the elements above but does not teach:
the processor specifies a current driver of the subject vehicle and makes the storage store the required time which has been previously measured for each driver, and the processor calculates the estimated required time based on the required time which has been previously measured on the current driver
However, Martyniv teaches:
the processor specifies a current driver of the subject vehicle and makes the storage store the required time which has been previously measured for each driver, and the processor calculates the estimated required time based on the required time which has been previously measured on the current driver (the server 125 or mobile device 122 determines the driver profile and uses previous maneuver data to estimate a new time, see at least [0047] and [0057]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance determination disclosed by Kim and the determined route taught by Obayashi by adding the prior driver maneuver history taught by Martyniv. One of ordinary skill in the art would have been motivated to make this modification in order “to calculate a personalized time” for a maneuver (see [0004]).
Regarding claim 17, the combination of Kim and Obayashi teaches the elements above but does not teach:
the processor specifies a position where the subject vehicle starts and makes the storage store the required time which has been previously measured for each position, and the processor calculates the estimated required time based on the required time which has been previously measured in a position where the subject vehicle is currently to start
However, Martyniv teaches:
the processor specifies a position where the subject vehicle starts and makes the storage store the required time which has been previously measured for each position, and the processor calculates the estimated required time based on the required time which has been previously measured in a position where the subject vehicle is currently to start (server 125 records data of starting points to destinations to estimate the travel time, see at least [0022]-[0023]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance determination disclosed by Kim and the determined route taught by Obayashi by adding the route information data taught by Martyniv. One of ordinary skill in the art would have been motivated to make this modification in order “to calculate a personalized time” for a maneuver (see [0004]).
Regarding claim 18, Kim discloses:
based on positional information of the subject vehicle for a driver of the subject vehicle to complete the starting of the subject vehicle, calculate an estimated required the driver of the subject vehicle to complete the starting at the time of starting the subject vehicle (threshold time can be a time for the driver to pull out the parked vehicle 210, see at least [0044]; a time to collision, which is compared to the threshold, is calculated based on the distance from other vehicles, see at least [0041] and [0044]); *Examiner sets forth determining distance from other vehicle is the driver vehicle’s position relative to other vehicles. 
detect an obstacle around the subject vehicle based on a sensing data provided by a sensor (ultrasonic and radar sensors to detect other vehicles, see at least [0025]); 
calculate an estimated collision time which is an estimate value of a time until when the obstacle reaches the required space (controller may inform driver that there is a risk of collision with another vehicle 250, see at least [0045]); 
calculate a start margin indicating a temporal margin for the subject vehicle to complete the starting until the obstacle reaches the required space based on the estimated required time and the estimated collision time (controller 130 determines whether the calculated time of collision is within a threshold which is how long it takes for a driver to pull out of the parking spot, see at least [0048]); 
control an operation for the starting of the subject vehicle based on the start margin (controller 130 may control to operate the braking system 160 so that the driver’s vehicle 210 cannot be pulled out when time to collision is within the threshold time, see at least [0045])
Kim does not explicitly disclose:
processor 
memory
past required time
wherein the past required time for the driver is stored in a storage;
estimate a required space which is a space required for a subject vehicle to complete a starting at a time of starting the subject vehicle 
based on detecting a completion of the starting of the subject vehicle, calculate an actual required time that was required for the driver to complete the starting of the subject vehicle; and
update, in the storage, the past required time based on the actual required time wherein the processor is further configured to:
based on the subject vehicle not reaching a completion of the starting of the subject vehicle, recalculate the estimated required time, recalculate the estimated collision time, and recalculate the start margin based on the recalculated estimated required time and the recalculated estimated collision time, and
based on a value of the start margin being changed, control the operation for the starting of the subject vehicle based on the recalculated start margin. 
However, Obayashi teaches:
A drive assistance device, comprising: a memory (Random Access Memory 202 and Read-Only Memory 204, see at least [0036]-[0037]) to store a program; and 
a processor (central processing unit 201, see at least [0036]) which, by executing the program, is configured to:
estimate a required space which is a space required for a subject vehicle to complete a starting at a time of starting the subject vehicle (parking-lot-leaving support unit 122 calculates a distance to the obstacle to determine a parking lot leaving path, see at least [0029] and [0049]) *Examiner sets forth that the path constitutes an area required to leave the parking space
based on the subject vehicle not reaching a completion of the starting of the subject vehicle, recalculate and provide an updated notification to the driver based on the recalculated start margin (the system determines whether the process for activation control should be terminated or should repeat, see at least Fig. 5, [0071], and [0080]-[0081]) *Examiner sets forth the process is terminated if the control is repeated when the process was not successfully completed due to an obstacle
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance disclosed by Kim by adding the determined path, CPU, and RAM, and control logic loop taught by Obayashi. One of ordinary skill in the art would have been motivated to make this modification in order to “reduce a sense of discomfort to an occupant” by “executing the support depending on a circumstance around the vehicle” and to allow the computer to execute the programs stored in the memory (see [0007] and [0037]). Additionally, the use of a processor to execute programs stored in a memory is well known in the art. Further, one would have been motivated to repeat a process when a control was not carried out due to an obstacle in order to continue monitoring a surrounding until a control could be safely executed.
Additionally, Martyniv teaches:
a past required time (a maneuver time is associated with each of a plurality of maneuvers which have been previously executed by a driver, see at least [0057])
based on detecting a completion of the starting of the subject vehicle, calculate an actual required time that was required for the driver to complete the starting of the subject vehicle; and update, in the storage, the past required time based on the actual required time (actual travel time of road elements and maneuver time with each maneuver is stored in the driver profile and is updated after each trip, see at least [0019], [0048]-[0049], and [0057])
Though Kim does not explicitly disclose measuring and storing the time it takes to carry out the maneuver, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the duration of a vehicle being pulled out disclosed by Kim and the determined path taught by Obayashi by adding the use of prior maneuver time data taught by Martyniv. One of ordinary skill in the art would have been motivated to make this modification in order “to calculate a personalized time” for a maneuver (see [0004]).
Regarding claim 19, the combination of Kim, Obayashi, and Martyniv teaches the elements above and Kim further discloses:
the processor detects the obstacle using a camera, a milliwave radar, or a sonar mounted on the subject vehicle (radar sensors 111 and ultrasonic sensors 113 are used to detect other vehicles, see at least [0025]).
Regarding claim 21, the combination of Kim and Obayashi teaches the elements above but does not teach:
the processor specifies a current driver of the subject vehicle and makes the storage store the required time which has been previously measured for each driver, 
However, Martyniv teaches:
the processor specifies a current driver of the subject vehicle and makes the storage store the required time which has been previously measured for each driver, and the processor calculates the estimated required time based on the required time which has been previously measured on the current driver (the server 125 or mobile device 122 determines the driver profile and uses previous maneuver data to estimate a new time, see at least [0047] and [0057]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance determination disclosed by Kim and the determined route taught by Obayashi by adding the prior driver maneuver history taught by Martyniv. One of ordinary skill in the art would have been motivated to make this modification in order “to calculate a personalized time” for a maneuver (see [0004]).
Regarding claim 22, the combination of Kim and Obayashi teaches the elements above but does not teach:
the processor specifies a position where the subject vehicle starts and makes the storage store the required time which has been previously measured for each position, and the processor calculates the estimated required time based on the required time which has been previously measured in a position where the subject vehicle is currently to start
However, Martyniv teaches:
the processor specifies a position where the subject vehicle starts and makes the storage store the required time which has been previously measured for each position, and the processor calculates the estimated required time based on the required time which has been previously measured in a position where the subject vehicle is currently to start (server 125 records data of starting points to destinations to estimate the travel time, see at least [0022]-[0023]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance determination disclosed by Kim and the determined route taught by Obayashi by adding the route information data taught by Martyniv. One of ordinary skill in the art would have been motivated to make this modification in order “to calculate a personalized time” for a maneuver (see [0004]).
Regarding claim 23, Kim discloses:
Based on positional information of the subject vehicle, calculating an estimated required time which is an estimate value of a time required for the subject vehicle to complete the starting of the subject vehicle (threshold time can be a time for the driver to pull out the parked vehicle 210, see at least [0044]; a time to collision, which is compared to the threshold, is calculated based on the distance from other vehicles, see at least [0041] and [0044]); *Examiner sets forth determining distance from other vehicle is the driver vehicle’s position relative to other vehicles.; 
detecting an obstacle around the subject vehicle (ultrasonic and radar sensors to detect other vehicles, see at least [0025])
calculating an estimated collision time which is an estimate value of a time until the obstacle reaches the required space (controller may inform driver that there is a risk of collision with another vehicle 250, see at least [0045]); 
calculating a start margin indicating a temporal margin for the subject vehicle to complete the starting until the obstacle reaches the required space based on the estimated required time and the estimated collision time (controller 130 determines whether the calculated time of collision is within a threshold which is how long it takes for a driver to pull out of the parking spot, see at least [0048]); and 
providing a notification to the driver of the subject vehicle of the start margin (controller 130 operates the warning display device 140 when the time to collision is within the threshold, see at least [0048]),
Kim does not explicitly disclose:
a past required time
estimating a required space which is a space required for a subject vehicle to complete a starting of the subject vehicle at a time of starting the subject vehicle
wherein the driver assistance method further comprises: based on the subject vehicle not reaching a completion of the starting of the subject vehicle, recalculating the estimated required time, recalculating the estimated collision time, and recalculating the start margin based on the recalculated estimated required time and the recalculated estimated collision time, and
based on a value of the start margin being changed, providing an updated notification to the driver based on the recalculated start margin.

estimating a required space which is a space required for a subject vehicle to complete a starting of the subject vehicle at a time of starting the subject vehicle (parking-lot-leaving support unit 122 calculates a distance to the obstacle to determine a parking lot leaving path, see at least [0029] and [0049]) *Examiner sets forth that the path constitutes an area required to leave the parking space
based on the subject vehicle not reaching a completion of the starting of the subject vehicle, recalculate and provide an updated notification to the driver based on the recalculated start margin (the system determines whether the process for activation control should be terminated or should repeat, see at least Fig. 5, [0071], and [0080]-[0081]) *Examiner sets forth the process is terminated if the control is repeated when the process was not successfully completed due to an obstacle
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance disclosed by Kim by adding the determined path, CPU, and RAM, and control logic loop taught by Obayashi. One of ordinary skill in the art would have been motivated to make this modification in order to “reduce a sense of discomfort to an occupant” by “executing the support depending on a circumstance around the vehicle” and to allow the computer to execute the programs stored in the memory (see [0007] and [0037]). Additionally, the use of a processor to execute programs stored in a memory is well known in the art. Further, one would have been motivated to repeat a process when a control was not carried out due to an obstacle in order to continue monitoring a surrounding until a control could be safely executed.
Additionally, Martyniv teaches:
a past required time (a maneuver time is associated with each of a plurality of maneuvers which have been previously executed by a driver, see at least [0057]).
Though Kim does not explicitly disclose measuring and storing the time it takes to carry out the maneuver, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the duration of a vehicle being pulled out disclosed by Kim and the determined path taught by Obayashi by adding the use of prior maneuver time data taught by Martyniv. One of ordinary skill in the art would have been motivated to make this modification in order “to calculate a personalized time” for a maneuver (see [0004]).
Regarding claim 24, Kim discloses:
Based on positional information of the subject vehicle, calculating an estimated required time which is an estimate value of a time required for the driver of the subject vehicle to complete the starting of the subject vehicle, wherein the past required time for the driver is stored in a storage (threshold time can be a time for the driver to pull out the parked vehicle 210, see at least [0044]; a time to collision, which is compared to the threshold, is calculated based on the distance from other vehicles, see at least [0041] and [0044]); *Examiner sets forth determining distance from other vehicle is the driver vehicle’s position relative to other vehicles.;
detecting an obstacle around the subject vehicle (ultrasonic and radar sensors to detect other vehicles, see at least [0025]); 
calculating an estimated collision time which is an estimate value of a time until when the obstacle reaches the required space (controller may inform driver that there is a risk of collision with another vehicle 250, see at least [0045])
calculating a start margin indicating a temporal margin for the subject vehicle to complete the starting until the obstacle reaches the required space based on the estimated required time and the estimated collision time (controller 130 determines whether the calculated time of collision is within a threshold which is how long it takes for a driver to pull out of the parking spot, see at least [0048]); 9PRELIMINARY AMENDMENTAttorney Docket No.: Q252631 Appln. No.: Not Yet Assigned 
controlling a traveling of the subject vehicle based on the start margin (controller 130 may control to operate the braking system 160 so that the driver’s vehicle 210 cannot be pulled out when time to collision is within the threshold time, see at least [0045]);
based on detecting a completion of the starting of the subject vehicle, calculating an actual required time that was required for the driver to complete the starting of the subject vehicle; and 
updating, in the storage, the past required time based on the actual required time, wherein the drive assistance method further comprises:
based on the subject vehicle not reaching a completion of the starting of the subject vehicle, recalculating the estimated required time, recalculating the estimated collision time, and recalculating the start margin based on the recalculated estimated required time and the recalculated estimated collision time, and
based on a value of the start margin being changed, controlling the traveling of the subject vehicle based on the recalculated start margin
Kim does not explicitly disclose:
a past required time
estimating a required space which is a space required for a subject vehicle to complete a starting of the subject vehicle at a time of starting the subject vehicle;
based on detecting a completion of the starting of the subject vehicle, calculating an actual required time that was required for the driver to complete the starting of the subject vehicle; and 
updating, in the storage, the past required time based on the actual required time, wherein the drive assistance method further comprises:
based on the subject vehicle not reaching a completion of the starting of the subject vehicle, recalculating the estimated required time, recalculating the estimated collision time, and recalculating the start margin based on the recalculated estimated required time and the recalculated estimated collision time, and
based on a value of the start margin being changed, controlling the traveling of the subject vehicle based on the recalculated start margin
However, Obayashi teaches:
estimating a required space which is a space required for a subject vehicle to complete a starting of the subject vehicle at a time of starting the subject vehicle; (parking-lot-leaving support unit 122 calculates a distance to the obstacle to determine a parking lot leaving path, see at least [0029] and [0049]) *Examiner sets forth that the path constitutes an area required to leave the parking space
based on the subject vehicle not reaching a completion of the starting of the subject vehicle, recalculate and provide an updated notification to the driver based on the recalculated start margin (the system determines whether the process for activation control should be terminated or should repeat, see at least Fig. 5, [0071], and [0080]-[0081]) *Examiner sets forth the process is terminated if the control is repeated when the process was not successfully completed due to an obstacle

Additionally, Martyniv teaches:
a past required time (a maneuver time is associated with each of a plurality of maneuvers which have been previously executed by a driver, see at least [0057]).
based on detecting a completion of the starting of the subject vehicle, calculate an actual required time that was required for the driver to complete the starting of the subject vehicle; and update, in the storage, the past required time based on the actual required time (actual travel time of road elements and maneuver time with each maneuver is stored in the driver profile and is updated after each trip, see at least [0019], [0048]-[0049], and [0057])
Though Kim does not explicitly disclose measuring and storing the time it takes to carry out the maneuver, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the duration of a vehicle being pulled out disclosed by Kim and the determined path taught by Obayashi by adding the use of prior .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662